Citation Nr: 0121593	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative 
spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1960 
to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
degenerative joint disease of the right knee and degenerative 
spondylosis of the lumbar spine.  The veteran subsequently 
perfected this appeal.


REMAND

In his June 1999 VA Form 9, Substantive Appeal, the veteran 
requested a hearing before a member of the Board sitting at 
the RO.  The veteran was notified in a letter dated June 22, 
2001, that his hearing was scheduled for July 23, 2001.  On 
June 30, 2001, the veteran sent a letter to the Board 
indicating that he would not be able to make the hearing as 
he was scheduled for a complete knee replacement on July 17, 
2001.  At that time, the veteran also asked to have the 
hearing rescheduled.  

The veteran's letter was received by the Board on July 5, 
2001, and subsequently forwarded to the RO who did not 
receive it until 2 days after the scheduled hearing.  It 
appears that the veteran was considered to have failed to 
report for the hearing and thereafter, the case was forwarded 
to the Board without rescheduling the hearing.

Pursuant to 38 C.F.R. § 20.702 Rule 702 (c) (2000), the 
appellant may request a different date for the hearing within 
60 days from the date of the letter of notification of the 
time and place of the hearing, or not later than two weeks 
prior to the scheduled hearing date, whichever is earlier.  
Id.  It is the Board's opinion that the veteran was 
attempting to reschedule his hearing and due to circumstances 
outside his control the request was not received by the RO 
until after the scheduled hearing date.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


